STEPHENS, Justice,
concurring.
I concur in the result reached by the majority; however, I do not believe the majority’s opinion accurately states why appellant could not have a reasonable expectation of privacy in this instance.
The Texas Alcoholic Beverage Code provides that:
By accepting a license or permit, the holder consents that the commission, an authorized representative, or a peace officer may enter the premises at any time to conduct an investigation or inspect the premises for the purpose of *399performing any duty imposed by this Code.
TEX.ALCO.BEV.CODE ANN. § 101.04 (Vernon 1978) (emphasis added). It further provides that:
Every permittee shall have and maintain exclusive occupancy and control of the entire licensed premises in every phase of the storage, distribution, possession, and transportation and sale of all alcoholic beverages purchased, stored or sold on the licensed premises. Any device, scheme or plan which surrenders control of the employees, premises or business of the permittee to persons other than the permittee shall be unlawful.
TEX.ALCO.BEV.CODE ANN. § 109.53 (Vernon Supp.1985) (emphasis added). Every adult person who is not incompetent is presumed to know the law. Morris v. Reaves, 580 S.W.2d 891 (Tex.Civ.App.—Houston [14th Dist.] 1979, no writ); see also Bryant v. O'Donnell, 359 S.W.2d 281 (Tex.Civ.App.—Dallas 1982, no writ). Further, it is conclusively presumed that parties to a contract, having knowledge of the law, contract with reference to it. Gulf Oil Corp. v. Southland Royalty Co., 478 S.W.2d 583 (Tex.Civ.App.—El Paso 1972), aff'd on other grounds, 496 S.W.2d 547 (Tex.1973); Calvert v. Adams, 388 S.W.2d 742 (Tex.Civ.App.—Austin) rev’d on other grounds, 396 S.W.2d 948 (Tex.1965); Lange v. Shulte, 276 S.W.2d 889 (Tex.Civ. App.—Amarillo 1954, writ ref’d n.r.e.).
Since appellant is presumed to have known the law at the time he entered into his agreement with Cardi’s, he could not have had a reasonable expectation of privacy with respect to the inspection of his dressing room by peace officers for two reasons. First, if it was his intention to enter into a contract which would give him complete control of the dressing room, including the right to prevent its inspection by peace officers, then he is presumed to know that such a contract would be unlawful and void. Second, if it was his intention to enter into a contract giving him the private use of the dressing room with limited or restricted access, he is presumed to have known that such a limitation could not be extended to the inspection of the room by peace officers. In either case he is presumed to have known that peace officers might have entered the room, and having this knowledge, appellant could not have had a reasonable expectation of privacy. Accordingly, I agree that the conviction must be affirmed.